Name: Commission Regulation (EEC) No 2235/83 of 3 August 1983 re-establishing intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/ 14 Official Journal of the European Communities 5. 8 . 83 COMMISSION REGULATION (EEC) No 2235/83 of 3 August 1983 re-establishing intervention buying in of beef in France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 1213/83 of 17 May 1983 fixing the guide price and the intervention price for adult bovine animals for the 1983/84 marketing year (2), amd in particular Article 3 (2) thereof, Whereas the market prices for 'Jeunes bovins O' in France had returned to a level below the maximum buying-in price for this quality ; whereas intervention buying in for this quality must recommence in accor ­ dance with Article 3 (2) of Regulation (EEC) No 1213/83 , HAS ADOPTED THIS REGULATION : Article 1 Buying in by the French intervention agency shall recommence on 8 August 1983 for the following quality : France : 'Jeunes bovins O'. Article 2 This Regulation shall enter into force on 8 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148, 26 . 6 . 1968 , p . 24. 0 OJ No L 132, 21 . 5 . 1983, p . 12.